Citation Nr: 0938015	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant and A. R.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The appellant had service with the Regular Philippine Army 
from January 1945 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 decision of the RO that denied 
the appellant's claim of entitlement to nonservice-connected 
pension benefits.  In July 2009, the Board remanded the claim 
for the purpose of scheduling the appellant for a Board 
hearing.  

In September 2009, the appellant and A. R. testified during 
via videoconference hearing before the undersigned Board at 
the RO; a copy of the transcript is in the record.

In September 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service department has certified that the appellant 
did not serve as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces.

2.  For the purpose of establishing entitlement to VA 
nonservice-connected disability pension, the appellant did 
not serve in the active military, naval, or air service 
during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board has 
considered whether the notice provisions of 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) 
are applicable to this claim.  The Board finds that because 
the claim at issue is limited to statutory interpretation, 
the notice provisions do not apply in this case.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-
2004.  (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.3, 
3.314(b) (2009).  A veteran meets the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions:  (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   Whether a 
claimant is a veteran and thus has basic eligibility to VA 
benefits is a question dependent on service department 
certification.  38 C.F.R. §  3.41 (a), (d); Duro, 2 Vet. App. 
at 532.

In numerous written statements submitted in support of his 
claim, and in September 2009 testimony before the Board, the 
appellant asserted that he served with United States military 
forces from January 1945 to September 1945.  Based upon this 
service, he asserts that he is entitled to nonservice-
connected pension benefits.  

In November 2007, the National Personnel Records Center 
(NPRC) certified that the appellant did not serve as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
Records from the Philippine Army show that the appellant is a 
veteran of the Philippine Army.

In this case, while the appellant served during wartime, his 
service in the Regular Philippine Army from January 1945 to 
September 1945 does not qualify him for nonservice-connected 
pension benefits.   See 38 C.F.R. §§ 3.40, 3.41.  Service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, despite 
that such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by Chapter 11, 
Title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.  This does not include VA nonservice-connected 
pension benefits, which are, as noted above, authorized by 
Chapter 15, Title 38, United States Code.  

To establish entitlement to the benefit sought, the appellant 
would need to submit military service records that show he 
served in a "regular" component of the United States Armed 
Forces, also referred to as the "Regular Philippine Scouts" 
defined in 38 C.F.R. § 3.40(a) as "service in the Philippine 
Scouts (except that described in paragraph (b) of this 
section), the Insular Force of the Navy, Samoan Native Guard, 
and Samoan Native Band of the Navy is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance" and distinguished from the "Other 
Philippine Scouts" which are defined in 38 C.F.R. § 3.40(b).  
See 38 C.F.R. § 3.40(a).  Because he has not submitted 
evidence demonstrating such service, the Board finds that the 
appellant does not have the requisite qualifying service for 
VA nonservice-connected pension benefits, and is therefore 
not eligible for VA nonservice-connected disability pension 
benefits.

The Board appreciates the appellant's assertions that he 
should be eligible for nonservice-connected pension benefits 
due to his service during World War II; however, where the 
service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.








(CONTINUED ON NEXT PAGE)
ORDER

Eligibility for VA nonservice-connected pension benefits is 
denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


